     Case 2:17-cv-10721-JTM-JVM Document 295-3 Filed 12/16/20 Page 1 of 11




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF LOUISIANA

RENATA SINGLETON; MARC
MITCHELL; LAZONIA BAHAM;
TIFFANY LACROIX; and SILENCE IS                  Civil Action No. 17-10721
VIOLENCE,
                                                 Section H
        Plaintiffs,                              Judge Jane Triche Milazzo

v.                                               Division 1
                                                 Magistrate Judge Janis van Meerveld
LEON CANNIZZARO, in his official
capacity as District Attorney of Orleans
Parish and in his individual capacity;
GRAYMOND MARTIN; DAVID PIPES;
JASON NAPOLI; ARTHUR MITCHELL;
LAURA RODRIGUE; in their individual
capacities,

        Defendants.


       LIST OF EXHIBITS IN SUPPORT OF PLAINTIFF’S LAZONIA BAHAM’S
      OPPOSITION TO INDIVIDUAL DEFENDANTS’ MOTION FOR SUMMARY
     JUDGMENT, PLAINTIFF’S RESPONSE TO DEFENDANTS’ STATEMENT OF
       UNDISPUTED FACTS, AND PLAINTIFF’S COUNTER-STATEMENT OF
                             UNDISPUTED FACTS

Exhibit
                      Description                 Bates / Dkt.         Additional Notes
Number
            Transcript of Deposition of
            Lazonia Baham (Sept. 11,
        1   2020)                          n/a
            Declaration of Lazonia Baham
        2   (Dec. 15, 2020)                n/a
            Subpoenas received by L.       PL20920, 20921, 20922,
        3   Baham                          20926, 20927, 20929
            Docket Master for State v.
        4   Isaac Jones, No. 517-255       PL13072-77
            Docket Master for State v.
        5   Isaac Jones, No. 536-436       PL15644-47




                                             1
Case 2:17-cv-10721-JTM-JVM Document 295-3 Filed 12/16/20 Page 2 of 11




     Baham Grand Jury Subpoena
   6 (Aug. 22, 2013)                 OPDA10382



     Baham Grand Jury Subpoena
   7 (Aug. 29, 2013)                 OPDA10396



     Declaration of Bruce
   8 Hamilton (Dec. 14, 2020)        n/a
     Transcript of Motion Hearing
     in State v. Isaac Jones (Mar.
   9 1, 2018)                        PL00199-206
     Fake Subpoena Template
     (entered as Ex. 1 in
     Deposition of Lazonia
  10 Baham)                          n/a



     Fake Subpoena Template
  11 Email (May 13, 2014)            OPDA39340-43
     Example of letter and fake
  12 subpoena (Sept. 11, 2015)       OPDA00001-02
                                     OPDA00113-14,
                                     OPDA00117-18,
                                     OPDA00108, OPDA00110-
                                     11, OPDA00031,
                                     OPDA00033, OPDA00035,
                                     OPDA00120, OPDA00066,
                                     OPDA00116, OPDA00122,
                                     OPDA00059, OPDA00061,
                                     OPDA00053, OPDA00055,
     Compilation of letters and      OPDA00057, OPDA00068,
     fake subpoenas (entered as      OPDA00046, OPDA00048-
     Ex. 15 in Deposition of David   49, OPDA00051,
  13 Pipes)                          OPDA00037-38,


                                       2
Case 2:17-cv-10721-JTM-JVM Document 295-3 Filed 12/16/20 Page 3 of 11




                                     OPDA00040, OPDA00042,
                                     OPDA00044, OPDA00064,
                                     OPDA00072, OPDA00098,
                                     OPDA00100, OPDA00095,
                                     OPDA00071, OPDA00074,
                                     OPDA00089, OPDA00091,
                                     OPDA00093, OPDA00104,
                                     OPDA00106, OPDA00082,
                                     OPDA00077, OPDA00025,
                                     OPDA00027, OPDA00088,
                                     OPDA00086, OPDA00017,
                                     OPDA00023, OPDA00079,
                                     OPDA00019, OPDA00084,
                                     OPDA00080, OPDA00097,
                                     OPDA00021, OPDA00002,
                                     OPDA00102
                                     PL12396, OPDA10249,
                                     OPDA00322, OPDA00029,
                                     OPDA00113, OPDA00003,
                                     OPDA00062, OPDA00320,
     Compilation of different fake   OPDA00075,
  14 subpoena types                  OPDA086024, PL04121

     Baham Grand Jury Subpoena
  15 (Aug. 15, 2013)                 OPDA10458
     Grand Jury Testimony (Aug.
  16 15, 2013)                       OPDA10568-93




                                                                  CONFIDENTIAL
     Email from M. Preston to C.                                  - Plaintiff will
     Givens re: D. Baham and L.                                   seek leave to file
  17 Baham (Aug. 14, 2013)           OPDA10415                    under seal
                                     OPDA10370 (Blake
     Grand Jury Subpoenas to         Daniel); OPDA10427
     other witnesses (Aug. 15,       (Judith Cassidy Geissler);
  18 2013)                           OPDA10459 (Dinnika



                                       3
Case 2:17-cv-10721-JTM-JVM Document 295-3 Filed 12/16/20 Page 4 of 11




                                      Baham); OPDA10485
                                      (Rhonda Rickmon)
     Transcript in State v. Isaac
     Jones, No. 526-742 (Jan. 6,
  19 2016)                            PL10963-68

     CourtNotify records (May 15,
  20 2017)                            NOLA00013-15
     Return of service for L.
  21 Baham (May 15, 2017)             PL00224
     CourtNotify records (Aug. 14,
  22 2017)                            NOLA00044-46

     Instanter subpoena for D.
  23 Baham (Aug. 14, 2017)            PL00220
     Instanter subpoena for L.
  24 Baham (Aug. 14, 2017)            PL00221
     Instanter subpoena for E.
  25 O’Sullivan (Aug. 14, 2017)       PL00222
     Instanter subpoena for S.
  26 Huber (Aug. 14, 2017)            PL00223
     Minute entry from clerk’s file
     documenting service of a
     subpoena for L. Baham for
  27 Mar. 5, 2018 (Mar. 1, 2018)      PL15653
     Minute entry from clerk’s file
     documenting that Court
     granted State’s motion for an
     instanter subpoena for L.
  28 Baham (Feb. 20, 2018)            PL15654
     Minute entry from clerk’s file
     documenting that Court
     granted State’s motion for an
     instanter subpoena (Oct. 19,
  29 2017)                            PL15660
     Minute entry from clerk’s file
     documenting that Court
     ordered the State to file a
     motion for an instanter
  30 subpoena (Oct. 16, 2017)         PL15661




                                        4
Case 2:17-cv-10721-JTM-JVM Document 295-3 Filed 12/16/20 Page 5 of 11




     Baham CourtNotify Service
  31 History                         NOLA00029-31
     Docket Master for State v.
  32 Baham, No. 526-742              OPDA12724-25
     Transcript of Deposition of
     Michael Kitchens (Nov. 12,
  33 2020)                           n/a
                                                       CONFIDENTIAL
                                                       - Plaintiff will
     Transcript of Deposition of                       seek leave to file
  34 Jason Napoli (Oct. 5, 2020)     n/a               under seal

     CourtNotify record with
  35 Napoli name                     INDEF00907-08
     Motion and Order for Material
     Witness Bond for L. Baham
  36 (Oct. 13, 2015)               OPDA12744-45

     Declaration of Colin Reingold
  37 (Dec. 11, 2020)                 n/a
     Testimony given by L. Baham
     in State v. Isaac Jones, No.
  38 517-255 (Apr. 4, 2016)          OPDA069047-88

     Subpoena to L. Baham (Jan.
  39 21, 2016)
     Transcript of Deposition of
     David Pipes (Rough) (Dec. 4,
  40 2020)                           n/a
                                     OPDA086024,
                                     OPDA086014,
                                     OPDA086016,
                                     OPDA086018,
     Collection of fake OPDA         OPDA086034,
  41 subpoenas                       OPDA086094

     Collection of Rickmon letters
  42 and fake subpoenas              OPDA24492-93




                                       5
Case 2:17-cv-10721-JTM-JVM Document 295-3 Filed 12/16/20 Page 6 of 11




     Collection of Jones fake grand
  43 jury subpoenas                 OPDA10249, OPDA10252
     Collection of 191 fake OPDA
     subpoenas based on May 13,
  44 2014 email template

     Excerpt from case file with
  45 information re: L. Baham       INDEF901
     Email from J. O'Hern to G.
     Martin re: DA Subpoena
  46 (Apr. 21, 2017)                OPDA086344-45
     Transcript of Rule 30(b)(6)
     Deposition of OPDA
     (Deponent David Pipes) (Oct.
 46A 19, 2020)                      n/a
                                                           CONFIDENTIAL
                                                           - Plaintiff will
                                                           seek leave to file
  47 Lens Article (Apr. 26, 2017)   INDEF01068-73          under seal
     Email from G. Martin to S.
     Walker re: Email to all
     Assistant District Attorneys
  48 (Apr. 26, 2017)                OPDA39344-45
     Memorandum from G. Martin
     to OPDA Attorneys re:
     Witnesses with Notice to
     Appear Template (Apr. 26,
  49 2017)                          OPDA00653-54
     Memorandum from G. Martin
     re: Revised Witness Contact
  50 Policy (Apr. 28, 2017)         OPDA00624
                                                           CONFIDENTIAL
     New Orleans Police                                    - Plaintiff will
     Department Homicide                                   seek leave to file
  51 Division Report                OPDA10838-OPDA10870    under seal
                                                           CONFIDENTIAL
     Homicide Charge Conference                            - Plaintiff will
     Review Sheet in State's case                          seek leave to file
  52 against Isaac Jones            OPDA10136-OPDA10137    under seal
                                                           Audio - Plaintiff
     Audiotape of conversation                             will file hard
     between D. Baham and Det.                             copy with the
  53 Givens (Apr. 28, 2013)         OPDA 2085              Court


                                      6
Case 2:17-cv-10721-JTM-JVM Document 295-3 Filed 12/16/20 Page 7 of 11




     Transcript of Deposition of
  54 Det. Givens (Oct. 13, 2020)
                                                          CONFIDENTIAL
     OPDA Victim-Witness                                  - Plaintiff will
     Counselor Notes from Session OPDA39154-55;           seek leave to file
  55 with L. Baham                OPDA39157-58            under seal
                                                          CONFIDENTIAL
     Email from A. Morgado to J.                          - Plaintiff will
     Lorenzo and A. Mattix (Sept.                         seek leave to file
  56 2, 2015)                          OPDA68941-46       under seal
                                                          CONFIDENTIAL
                                                          - Plaintiff will
     Email from A. Morgado to J.                          seek leave to file
  57 Napoli (Sept. 21, 2015)           OPDA068947         under seal

     A. Morgado Letter (Sept. 22,
  58 2015)                             OPDA12713

     OPDA Office Visitor Policy        OPDA067246,
  59 (updated July 20, 2015)           OPDA067305
     Transcript in State v. Isaac
     Jones, No. 517-255 (Oct. 13,
  60 2015)                             PL00249-254
     Def. Napoli's Response to
     Plaintiffs' Requests for
  61 Admission                         n/a
                                                          CONFIDENTIAL
                                                          - Plaintiff will
                                                          seek leave to file
  62 Letter to LADB (July 2, 2018) OPDA21988-89           under seal
     Fraudulent subpoena to
     S.Frazier (entered as Ex. 14 in
  63 Deposition of J. Napoli)          PL12396

     Transcript in State v.
  64 Woolridge (Jan. 29, 2013)         PL16186, PL16218
     Texts to B. Baker (entered as
     Ex. 22 in Deposition of J.
  65 Napoli)                           n/a

     Declaration of Kisha Baker
  66 (Dec. 13, 2020)                   n/a


                                         7
Case 2:17-cv-10721-JTM-JVM Document 295-3 Filed 12/16/20 Page 8 of 11




     Docket Master for State v.
  67 Bernard Baker                   OPDA64674-75

     Docket Master for State v.
  68 Shelley Davis                   PL04376-85

     Fake subpoena for Bernard
  69 Baker                           OPDA00003
     Material Witness Warrant
     issued for B. Baker (Feb. 20,
  70 2014)                           PL06852A-53A

     Screening Action Form for
  71 State v. Bernard Baker          OPDA64677


  72 Motion to Quash in Hayes        OPDA05868-77
     Transcript of Deposition of
     Laura Rodrigue (Sept. 25,
  73 2020)                           n/a

     Declaration of Anthony
  74 Williams (Dec. 14, 2020)        n/a

     Fake Subpoena for A.
  75 Williams (<DATE>)               PL11655

     Declaration of D.Capasso
  76 (Dec. 11, 2020)                 n/a

     Fake Subpoena for D.
  77 Carpasso (<DATE>)               PL20969
     Transcript in State v. Travis
     Leonard, No. 525-332 (Apr.
  78 25, 2017)                       PL21810-19

     Reporting on Leonard fake
  79 subpoena and hearing            PL12232-47




                                       8
   Case 2:17-cv-10721-JTM-JVM Document 295-3 Filed 12/16/20 Page 9 of 11




         CourtNotify records (Aug. 14,
      80 2017)                            NOLA00032-34
                                          OPDA39272-OPDA39274,
                                          OPDA39182-OPDA39189,
                                          OPDA39152-OPDA39158,        CONFIDENTIAL
         Notes showing Morgado            OPDA38977-OPDA38988,        - Plaintiff will
         informed individual of victim    OPDA38933-OPDA38936,        seek leave to file
      81 or witness trial date            OPDA38675-OPDA38698         under seal

         Orleans Parish Central
      82 Lockup Inmate Release Form       PL04033-34


      83 Notice of Disclosure             PL00248
         Transcript of Deposition of
         Michael Trummel (Oct. 2,
      84 2020)                            n/a
         Transcript of Deposition of
         Tiffany Dover, nee Tucker
      85 (Sept. 28, 2020)                 n/a

         Subpoena to L. Baham (Nov.
      86 13, 2017)                        PL20927


Dated: December 15, 2020                        Respectfully Submitted,


                                                s/ Katie Chamblee-Ryan

Katherine Chamblee-Ryan (pro hac vice)          Mariana Kovel (pro hac vice)
Tara Mikkilineni (pro hac vice)                 American Civil Liberties Union Foundation
Ryan C. Downer (pro hac vice)                   125 Broad Street, 18th Floor
Laura Gaztambide Arandes (pro hac vice)         New York, NY 10004
Jeffrey Stein (pro hac vice)                    Tel: (646) 905-8870
Civil Rights Corps                              mkovel@aclu.org
1601 Connecticut Avenue NW, Suite 800
Washington, D.C. 20009
Tel: (202) 844-4975




                                            9
   Case 2:17-cv-10721-JTM-JVM Document 295-3 Filed 12/16/20 Page 10 of 11




 Somil Trivedi (pro hac vice)                     Bruce Hamilton
 American Civil Liberties Union Foundation        La. Bar No. 33170
 915 15th Street NW                               ACLU Foundation of Louisiana
 Washington, DC 20005                             1340 Poydras St., Suite 2160
 Tel: (202) 715-0802                              New Orleans, LA 70156
                                                  Tel: (504) 522-0628

 Gerald S. Sachs (pro hac vice)                   Sarah S. Brooks (pro hac vice)
 Venable LLP DC                                   Venable LLP
 600 Massachusetts Ave. NW                        2049 Century Park East, Suite 2300
 Washington, DC 20001                             Los Angeles, CA 90067
 Tel: (202) 344-4269                              Tel: (310) 229-0408

 Allison B. Gotfried (pro hac vice)               Michael S. Blume (pro hac vice)
 Venable LLP                                      Venable LLP
 1270 Avenue of the Americas                      1270 Avenue of the Americas
 24th Floor                                       24th Floor
 New York, NY 10020                               New York, NY 10020
 Tel: (212) 370-6227                              Tel: (212) 370-5500


Attorneys for Plaintiffs




                                             10
   Case 2:17-cv-10721-JTM-JVM Document 295-3 Filed 12/16/20 Page 11 of 11




                                 CERTIFICATE OF SERVICE

        I certify that on December 15, 2020, I electronically filed the foregoing List of Exhibits
using the CM-ECF System, which caused notice to be sent to via email to all counsel of record.



                                                     s/ Katie Chamblee-Ryan




                                                11
